DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Amendments
The reply filed on November 29, 2021 has been entered and considered.  The submission is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claims 1 and 3-24 for nonstatutory double patenting over claims 1-20 of US Patent No. 10,836,728, the terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,836,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the rejection is withdrawn.
Each rejection set forth in the previous action has been overcome.  Accordingly, the claims are in condition for allowance.
REASONS FOR ALLOWANCE






The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The closest prior art is US 7,884,102, for example, which teaches structurally similar piperidinyl-benzene compounds.  The novelty of the present claims lies in the particularly required combination of substituents on the piperidine ring.  The prior art does not provide a motivation to alter the structure of the compounds disclosed therein in the particular ways necessary to arrive at the instantly claimed formula.  As such, the instantly claimed compounds are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 1 and 3-24 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699